Citation Nr: 0407450	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-08 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for right renal cell carcinoma secondary to 
exposure to herbicide agents, and, if so, entitlement to 
service connection for right renal cell carcinoma secondary 
to exposure to herbicide agents.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a spinal cord disorder, secondary to 
exposure to herbicide agents.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO, in 
pertinent part, denied the claim of entitlement to service 
connection for right renal cell carcinoma and peripheral 
neuropathy (claimed as a spinal cord disorder) secondary to 
exposure to herbicide agents, and service connection for a 
psychiatric disorder.  The appellant disagreed and this 
appeal ensued.  

As the claim of entitlement to service connection for right 
renal cell carcinoma secondary to exposure to herbicide 
agents had been previously denied in a final October 1994 
rating decision, the issue is properly styled as on the title 
page of this remand.  


REMAND

As noted above, the claim of entitlement to service 
connection for right renal cell carcinoma secondary to 
exposure to herbicide agents was previously denied in a final 
October 1994 rating decision.  In filing this claim in 
December 1997, the appellant specifically requested reopening 
of the claim.  The RO, however, adjudicated the claim in 
April 1998 on the merits without first determining whether 
new and material evidence had been submitted to reopen the 
claim.  Although the RO commented in the rating decision that 
the claim had previously been denied, it failed to adjudicate 
the jurisdictional reopening issue.  

With respect to each claim, the appellant notified VA in 
March 1998 of the existence of private treatment records of 
two physicians.  He provided forms authorizing release of 
these records.  The claim file includes a copy of an October 
1998 summary from one of these physicians provided by the 
appellant, but no treatment records, and no indication that 
the RO contacted the physicians (as the forms authorized) to 
obtain relevant records.  A remand is required on all issues 
to address this developmental issue.  

While the case is remanded, the RO should schedule the 
appellant for VA examinations to address the nature and 
etiology of the claimed disabilities.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Ask the appellant to provide specific 
information on whether he has received 
any treatment for any claimed disability 
since 1998, from VA or non-VA health care 
providers, and obtain from any sources 
identified copies of all clinical and 
hospital records concerning treatment.  
All pertinent documents obtained should 
be associated with the claims file.  

3.  If not otherwise developed through 
the actions mandated by paragraph (2), 
ask the appellant update the 
authorizations for release of information 
naming the two private physicians 
discussed in the earlier (and presumably 
expired) authorizations dated in March 
1998.  On receipt of any authorization, 
obtain from any sources identified copies 
of all clinical and hospital records 
concerning treatment for the claimed 
disabilities.  All pertinent documents 
obtained should be associated with the 
claims file.  

4.  Schedule the appellant for 
appropriate VA examinations to determine 
the nature and likely etiology of the 
claimed disabilities.  Send the claims 
folder to the physicians for review; any 
report written by a physician should 
specifically state that such a review was 
conducted.  Ask the physicians to opine - 
based on review of the evidence of record 
and using her or his professional 
expertise - whether renal cell carcinoma, 
peripheral neuropathy (claimed as a 
spinal cord disorder), or a psychiatric 
disorder, are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to injury or disease in service, 
to symptomatology noted in the service 
medical records, or to injury or disease 
subsequent to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims de novo.  
In readjudicating the right renal 
carcinoma claim, the RO must determine 
whether new and material evidence has 
been submitted to reopen the claim.  If a 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




